DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species of end effector:
Species A: Figures 1-9
Species B: Figures 10A-10B
Species C: Figures 11A-11D
Species D: Figures 12A-12C
Species E: Figure 12D
Species F: Figures 13A-13B
Species G: Figures 14A-14C
Species H: Figures 15A-15B
Species I: Figures 16A-16B
Species J: Figure 17
Species K: Figures 18A-18D
Species L: Figures 19A-19B
Species M: Figures 28A-31
Species N: Figures 32-33B
Species O: Figures 34-36
Species P: Figures 37-38
Species Q: Figures 39-40
Species R: Figures 41-42
Species S: Figures 43-44
Species T: Figures 45-46
Species U: Figures 47-50
Species V: Figures 51-58
Species W: Figures 59-60
Species X: Figure 61
Species Y: Figure 91

If one of Species B through L is elected, an additional election of a spring/electrode/wear pad Subspecies and attachment Subspecies are required from each of the lists below (one from each list):
Subspecies List A (spring arrangements): 
Subspecies A: Figure 20
Subspecies B: Figure 21
Subspecies C: Figures 22A-22C
Subspecies D: Figure 25
Subspecies E: Figure 26
Subspecies F: Figure 27
Subspecies List B (manner of attachment):
Subspecies A: Figure 23A
Subspecies B: Figure 23B

If one of the Species A through X is elected, an additional election of a biased electrode Subspecies and a conductive polymer clamp pad Subspecies are required from the lists below:
Subspecies List C (biased electrode):
Subspecies A: Figure 62
Subspecies B: Figure 63
Subspecies C: Figures 64-65
Subspecies D: Figures 66-67
Subspecies List D (conductive polymer clamp pad):
Subspecies A: Figure 71
Subspecies B: Figures 72-73
Subspecies C: Figure 74
Subspecies D: Figure 75
Subspecies E: Figures 76-78
Subspecies F: Figure 79
Subspecies G: Figure 80
Subspecies H: Figure 81
Subspecies I: Figures 82-84
Subspecies J: Figure 85
The species are independent or distinct because of the mutually exclusive features for each defined Species and Subspecies that can be appreciated in the respective Figures and associated descriptions (i.e. mutually exclusive manner of pivoting, manner of attachment, sensing functionality, configuration of springs, manner of electrode bending, etc.). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (i.e. mutually exclusive manner of pivoting, manner of attachment, sensing functionality, configuration of springs, manner of electrode bending, etc.)
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) (i.e. different search strategies and queries devoted to different manner of pivoting, manner of attachment, sensing functionality, configuration of springs, manner of electrode bending, etc.).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Eric Yurinko (Reg. No. 77,096) on 26 May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794